Mr. Justice Brown delivered the opinion of the court. 2. Cashiers, § 305*—when exemption from liability on back of pass is invalid. The law of Illinois renders invalid as against a passenger for hire or consideration an exemption or waiver and release of liability for negligence which appears on the back of. a pass in these words: “By the acceptance and use of this ticket any and all claims on this company, whether due to negligence of its agents or otherwise, for injury to the person * * * of the holder are waived and released.” 3. Instructions, § 88*—when giving of instruction as to preponderance of evidence not reversible error. The giving of an instruction on what the jury may consider in determining the preponderance of the evidence, the language thereof being identical with a similar instruction passed upon by the Supreme Court in Beering v. Bareak, 227 Ill. 71, held not of itself ground for reversal. 4. Appeal and error, § 438*—when objection for variance not preserved for review. Objection for variance between the declaration and the proof cannot be considered on review when not made the subject of objection or comment in the court below.